Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/981,803 received March 17, 2022. Claims 2-3 remain canceled, claims 1, 9, 10 and 11 are amended, and claims 4-8 and 12-16 are left as previously presented.
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 10,875,406.  The claims comprise a prioritization of the path controlled by the charging system which starts charging using one path of current and switches to the other path of current based on the current intensity of the initial current path during the charging operation.
Regarding Claim 1: Though the prior art discloses a charging system configured to sense incoming current from an alternating current source and a converter to convert the alternating current to direct current in order to provide either direct current or alternating current power to charge the battery of an electric vehicle, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a direct current charging measuring device configured to determine an electrical power required during a direct current charging of the electrical energy storage device; and
an alternating current charging measuring device configured to determine an electrical power required during an alternating current charging,
wherein the charging system is configured to connect the at least one converter element to the charging output to carry out the direct current charging of the electrical energy storage device,
wherein the charging system is configured to connect the input to the charging output to carry out the alternating current charging of the electrical energy storage device, and
wherein the charging system is configured to carry out the direct current charging and switch over to the alternating current charging when a current intensity of the direct current falls below a predetermined threshold value and a state of charge of the electrical energy storage device has reached a predetermined value.
Regarding Claim 9: Though the prior art discloses a charging system configured to convert an incoming alternating current to multiple direct current outputs in order to provide multiple direct currents to charge the battery of an electric vehicle and switching to control the direct current output selected, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of: 
a first direct current measuring device configured to determine an electrical power required during a first direct current charging; and
a second direct current measuring device configured to determine an electrical power required during a second direct current charging,
wherein the charging system is configured to connect the at least one converter element to a charging output to carry out the first direct current charging of the electrical energy storage device,
wherein the charging system is configured to carry out the second direct current charging after the first direct current charging when an electric current intensity falls below a predetermined threshold value during the first direct current charging,
wherein an electric current intensity is higher during the first direct current charging than during the second direct current charging, and
wherein the second direct current measuring device has a dynamic range which is below a dynamic range of the first direct current measuring device.
Regarding Claim 10: Though the prior art discloses a method of a charging system configured to sense incoming current from an alternating current source and a converter to convert the alternating current to direct current in order to provide either direct current or alternating current power to charge the battery of an electric vehicle, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of: 
carrying out a direct current charging of the electrical energy storage device by connecting the at least one converter element to a charging output of the charging system, wherein the electric vehicle is connected to the charging output; and
carrying out alternating current charging of the electrical energy storage device after the direct current charging by connecting the input to the charging output,
wherein a switchover from the direct current charging to the alternating current charging is effected when a current intensity of the direct current falls below a predetermined threshold value and a state of charge of the electrical energy storage device has reached a predetermined value, and
wherein an electrical power required during the direct current charging is determined by a direct current charging measuring device, and
wherein an electrical power required during the alternating current charging is determined by an alternating current charging measuring device.
Regarding Claim 11: Though the prior art discloses a method for a charging system configured to convert an incoming alternating current to multiple direct current outputs in order to provide multiple direct currents to charge the battery of an electric vehicle and switching to control the direct current output selected, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of: 
carrying out a first direct current charging of the electrical energy storage device by connecting the at least one converter element to a charging output of the charging system, wherein the electric vehicle is connected to the charging output;
determining an electrical power required during the first direct current charging by a first direct current charging measuring device;
carrying out a second direct current charging of the electrical energy storage device after the first direct current charging when an electric current intensity falls below a predetermined threshold value during the first direct current charging; and
determining an electrical power required during the second direct current charging by a second direct current charging measuring device,
wherein the second direct current charging is carried out with a lower electric current intensity than the electric current intensity of the first direct current charging, and
wherein a dynamic range of the second direct current charging measuring device is below a dynamic range of the first direct current charging measuring device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859